TRUEYOU.COM, INC.
501 Merritt SevenNorwalk,
CT 06851

July 11, 2006

LAURUS MASTER FUND, LTD.
825 Third Avenue, 14th Floor
New York, New York 10022
Attention:   Pat Regan

Dear Pat,

        Pursuant to our Restricted Account Agreement dated June 30, 2006, please
wire $21,566,000 pursuant to the instructions below.

   1.     $13,210,278.00 to TrueYou.com, Inc. pursuant to the following wire
instructions:

  Bank Name:     ABA Number:     Account Name: TrueYou.com, Inc.   Account
Number:  

   2.     $8,345,722.00 to TrueYou.com, Inc. pursuant to the following wire
instructions:

  Bank Name: State Street Bank & Trust Co.     1776 Heritage Trail     North
Quincy, MA 02170   ABA Number: 011000028   Account Name: Technology Investment
Capital Corp     8 Sound Shore Drive, Suite 255     Greenwich, CT 06830  
Account Number: 00034439   OBI: 6634

  Very truly yours,

  TRUEYOU.COM, INC.

  By:________________________________   Name:   Title: